Title: To Thomas Jefferson from Thomas Worthington, 15 October 1804
From: Worthington, Thomas
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Chilicothe October 15th 1804
               
               Since I last had the pleasure to write you Mr Baldwin has resigned the office of District attorney for this state—and Mr Creighton has returned home give me leave to name this last Gentleman as a person well qualified to fill the office—Mr Creighton was raised in the same county in Virginia from which I came, (Berkeley) and has lived at this place for more than six years, I have therefore had a full oppertunity to become acquainted with his character and general deportment, It is due Mr Creighton to assure you that so far as I have been able to decide I consider him a steady industrious young man of strict integrity and who will attentively dischage the duties of district attorney
               I am Sir with the most sincere esteem & respect Your obt St
               
                  
                     T Worthington
                  
               
            